MASON, GRIFFIN & PIERSON, P.C.
101 Poor Farm Road
Princeton, NJ 08540
(609) 921-6543

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEW JERSEY

IN RE:                         :
                               :
WITHDRAWAL OF APPEARANCE OF : NOTICE OF MOTION FOR
ROBERT J. DAVIDOW IN VARIOUS : WITHDRAWAL OF APPEARANCE
OPEN CASES                     : OF ROBERT J. DAVIDOW IN
                               : VARIOUS OPEN CASES
                               :
                               : CASE NO. 20-21240-MBK


     OMNIBUS MOTION FOR WITHDRAWAL OF APPEARANCE OF ROBERT J.
                  DAVIDOW IN VARIOUS OPEN CASES


         Robert J. Davidow, (hereinafter “Movant”), New Jersey Bar ID 010912013 has filed

papers with the Court to have an Order entered withdrawing him as attorney of record in the

attached list of cases.

         If you do not want the Court to grant this motion, or if you want the Court to consider

your views on the motion, then on or before December 8, 2020, you or your attorney must:

         File with the Court a written response to Movant’s Motion explaining your position. Your

response must be filed with the Bankruptcy Clerk of the United States Bankruptcy Court, 402

East State Street, Trenton, New Jersey 08608.

         If you mail your response to the Court filing, you must mail it early enough so the Court

will receive it on or before the date stated above.
        You must also mail a copy to:


                MASON, GRIFFIN & PIERSON, P.C.
                101 Poor Farm Road
                Princeton, NJ 08540

        If you are opposing the Order Movant is seeking from the Court, you must attend the

hearing scheduled to be held on December 15, 2020, at 9:00 am at the United States Bankruptcy

Court, 402 East State Street, Trenton, New Jersey 08608 before the Honorable Michael B.

Kaplan.

        If you or your attorney do not take these steps, the Court may decide that you do not

oppose the Motion and may enter an Order withdrawing Robert J. Davidow as attorney of record

in the attached list of cases.


                                             /s/ Robert J. Davidow
                                             Robert J. Davidow, Esq. ID No. 010912013
                                             MASON, GRIFFIN & PIERSON, P.C.
                                             101 Poor Farm Road
                                             Princeton, NJ 08540
                                             Phone: (609) 921-6543
                                             Fax: (609) 683-7978
                                             EMAIL: r.davidow@mgplaw.com


Dated: November 23, 2020
